                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION - DETROIT
IN RE:
          HOPE D. MOORE                                    CASE NO. 18-51551-TJT
                                                           CHAPTER 13
                                                           HONORABLE THOMAS J. TUCKER
               DEBTOR.
_________________________________/
CRAIG S. SCHOENHERR, SR. (P32245)
Attorney for Creditor
O’REILLY RANCILIO P.C.
Sterling Town Center
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
(586) 997-6481
(586) 726-1000
_______________________________________/

                                      AFFIDAVIT OF DEFAULT
STATE OF MICHIGAN)

COUNTY OF MACOMB)

          Craig S. Schoenherr, Sr. states as follows:

          1.      He is the attorney of record for Santander Consumer USA Inc. (“Creditor”) in this

matter.

          2.      The Creditor holds a valid, perfected security interest in a certain 2017 Ford Fusion

bearing vehicle identification number 3FA6P0T96HR144931.

          3.      On November 19, 2019, an Order for Modification of the Automatic Stay and

Co-Debtor Stay and Resolving Motion for Relief from the Automatic Stay was entered by this Court,

requiring Debtor to make the following payments:

          November 2, 2019:       the regular monthly payment of $484.73
          December 2, 2019:       $406.99 plus the regular monthly payment of $484.73 = $891.72
          January 2, 2020:        $406.99 plus the regular monthly payment of $484.73 = $891.72
          February 2, 2020:       $406.99 plus the regular monthly payment of $484.73 = $891.72
          March 2, 2020:          $406.99 plus the regular monthly payment of $484.73 = $891.72
          April 2, 2020:          $406.99 plus the regular monthly payment of $484.73 = $891.72
          May 2, 2020:            $406.99 plus the regular monthly payment of $484.73 = $891.72




   18-51551-tjt       Doc 48      Filed 11/10/20        Entered 11/10/20 15:51:23     Page 1 of 2
       4.      The Order stated that if the Debtor failed to make any of the above payments, the

Automatic Stay of 11 U.S.C. § 362 and Co-Debtor Stay of 11 U.S.C. § 1301 are terminated upon the

submission of an Affidavit of Default to the Court and service of said Affidavit on the Trustee.

       5.      On November 10, 2020, the Creditor reviewed the Debtor’s account, and the account

was past due for the February 19, 2020, payment. Under the terms of the Order, the Debtor should

have paid $5,835.05 between November 2, 2019, and May 2, 2020. The Debtor only paid $2,848.23,

leaving a past due balance of $2,986.82.

       6.      The Debtor has failed to comply with the terms of the Order.

       7.      Upon the failure of the Debtor to comply with the terms of the Order, the Automatic

Stay of 11 U.S.C. ' 362 and Co-Debtor Stay of 11 U.S.C. § 1301 are terminated as to the interest of

Santander Consumer USA Inc. in the 2017 Ford Fusion bearing Vehicle Identification Number

3FA6P0T96HR144931.

                                               O’REILLY RANCILIO P.C.

                                               /s/ Craig S. Schoenherr, Sr.
                                               ________________________________
                                               CRAIG S. SCHOENHERR, SR. (P32245)
                                               Attorney for Creditor
                                               12900 Hall Road, Suite 350
                                               Sterling Heights, MI 48313-1151
                                               (586) 726-1000
                                               ecf@orlaw.com


DATED: November 10, 2020




   18-51551-tjt     Doc 48     Filed 11/10/20      Entered 11/10/20 15:51:23         Page 2 of 2
